department of the treasury internal_revenue_service washington d c tax exempt and government entities uics division aug - itp bhi legend taxpayer a taxpayer b taxpayer c taxpayer d date date date date date year year year year ira x trust t subtrust w rx company m state n dear this is in response to the request for letter rulings under sec_408 of the internal_revenue_code as supplemented by correspondence dated your behalf by your authorized representative the request for letter rulings is based on the following facts and representations submitted on taxpayer a whose date of birth was date year died on date year atage having reached her required_beginning_date as that term is defined in sec_401 of the internal_revenue_code taxpayer a was survived by a sister taxpayer b and two nieces taxpayer c and taxpayer d taxpayer b taxpayer c and taxpayer d were alive as of the date of this ruling_request as of her date of death taxpayer a was the owner of an individual_retirement_arrangement ira x maintained with company m by means of a beneficiary designation dated date year trust t was named the beneficiary of taxpayer a's ira x sections and of the statutes of state n provide in summary that iras qualified within the meaning of code sec_408 are exempt from all claims against a decedent trust t was executed on date year section first of trust t provides that the trust was revocable by taxpayer a thus at the death of taxpayer a_trust t became irrevocable taxpayers b c and d are the trustees of trust t trust t is valid under the laws of state n company m the custodian of ira x has been provided with information concerning the terms of trust t and the identity of the beneficiaries thereof article fourth subparagraph a of trust t provides that at the death of taxpayer a the balance of trust t including ira x was to be held in trust for the benefit of taxpayer b in a separate trust subtrust w for her life article fourth subparagraph a of trust t provides that upon the death of taxpayer b subtrust w shall terminate and the trustees shall pay over and distribute the trust t assets to taxpayers c and d as then shall be living in equal shares by an irrevocable disclaimer dated date year taxpayer b disclaimed her interest in ira x the disclaimer in relevant part provides that taxpayer b received no distribution of trust t property as a result of the disclaimer pursuant to the terms of trust t ira x was to be paid over and distributed in equal shares to taxpayers c and d your authorized representative has asserted that the date year disclaimer meets the requirements of code sec_2518 date year is within nine months of date year page the language of trust t contains no conditions limiting the payment of ira x to taxpayers c and d the co-trustees of trust t propose to divide ira x by means of trustee to trustee transfers into two distinct individual_retirement_arrangements iras each transferee ira will be maintained in the name of taxpayer a deceased one transferee ira will be maintained for the benefit of taxpayer c beneficiary thereof as a result of being named such under trust t the second transferee ira will be maintained for the benefit of taxpayer d beneficiary thereof as a result of being named such under trust t distributions from each of the transferee iras will be made over the life expectancy of taxpayer c the older of the two beneficiaries of ira x through trust t based on the above facts and representations you through your authorized representative request the following letter_ruling that taxpayer a's ira x may be subdivided by means of a series of trustee to trustee transfers so that a separate ira may be created in the name of taxpayer a deceased for the benefit of taxpayer d with respect to your ruling_request code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii before his required_beginning_date his plan or ira interest remaining at his death must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death page with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee’s date but is not a beneficiary as of that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefits in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-5 of the final regulations q a-5 a provides in summary that if an i the remaining life expectancy of the employee’s designated_beneficiary determined in employee dies on or after his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is either- if the employee has a designated_beneficiary as of the date determined under a- of sec_1_401_a_9_-4 the longer of- accordance with paragraph c or of this a-5 and page ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a- c provides in general that with respect to an employee who has a non spouse designated_beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent years the applicable distribution is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-5 of the final regulations q a-7 provides in general that if more than one beneficiary is designated as a beneficiary by an employee as of the applicable_date for determining the designated_beneficiary under a-4 of sec_1_401_a_9_-4 the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining required distributions sec_1_401_a_9_-9 of the final regulations q a-1 provides the relevant single life expectancy table sec_1_401_a_9_-8 of the final regulations q a- a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the final regulations q a-3 provides that a separate_account is a separate portion of an employee's benefit which reflects the separate interest of an employee's beneficiary under the plan as of the employee's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 of the final regulations q a- c provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust's interest in an employee's benefit code sec_408 provides generally that in accordance with the rules of sec_72 code sec_408 provides generally that amounts from an inherited ira cannot be amounts paid or distributed from an ira are included in the gross_income by the payee or distributee rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above taxpayers c and d are taxpayer a's nieces revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the issue raised in this ruling_request is whether beneficiary-nieces of an ira holder may after the death of the ira holder have their one-half interests in the deceased's ira transferred to iras set up and maintained in the name of the deceased when each resulting ira is set up solely to benefit one of the nieces neither the code nor the final regulations promulgated under code sec_401 preclude the posthumous division of ira x into more than one ira however the final regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust in this case absent the trust t trustees’ decision to transfer by means of trustee to trustee transfers each niece's one-half interest in taxpayer a's ira x to her beneficiary ira as described above distributions of the entire ira x interest would have to be made over taxpayer c's remaining life expectancy in accordance with sec_1_401_a_9_-5 of the final regulations q a- c after the proposed trustee to trustee transfers taxpayers c and d will receive required distributions over taxpayer c's remaining life expectancy thus the proposed trustee to trustee transfers will have no effect on either the timing or the amount of minimum required distributions thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that taxpayer a's ira x may be subdivided by means of a series of trustee to this ruling letter is based on the assumption that ira x and the beneficiary ira created after pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent trustee transfers so that a separate ira may be created in the name of taxpayer a deceased for the benefit of taxpayer d the trustee to trustee transfers and set up to benefit taxpayer d either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto to your authorized representative ’ this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this letter_ruling please contact esquire id of this group he may be reached at sincerely yours priwey v fre frances v sloan manager employee_plans division technical group enclosures deleted copy of ruling letter notice of intention to disclose
